Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered April 11, 1994, convicting defendant upon his plea of guilty of the crimes of rape in the first degree and attempted rape in the first degree.
Defendant pleaded guilty to the crimes of rape in the first degree and attempted rape in the first degree in satisfaction of other pending charges and was sentenced as a second felony offender to consecutive prison terms of 121/2 to 25 years and l1!2 to 15 years, respectively. As part of his plea, he waived his right to appeal except as to the harshness or excessiveness of the sentence. Inasmuch as we find that this waiver was knowing and voluntary, defendant is precluded from raising substantive arguments on this appeal. Nonetheless, were we to consider the merits, we would find on the record before us that defendant was provided with meaningful representation and, hence, was not denied the effective assistance of counsel. We would further find that County Court did not err in denying defendant’s motion to withdraw his guilty plea. Lastly, in view of the serious nature of the crimes, defendant’s lengthy criminal record and the fact that the sentence imposed was within statutory parameters, we reject defendant’s claim that the sentence was harsh and excessive.
Cardona, P. J., Mercure, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.